DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 8 recites the limitations “the xenon lamp” in line 1. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claim 8 will be read as “the xenon lamp” equating to the “a xenon lamp” in claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish et al. (US 8367983 B2, hereinafter Ranish) in view of Hopkinson et al. (KR 20140050093 A, hereinafter Hopkinson) and Qian et al. (Laser sintering of ceramics NPL, hereinafter Qian).
Regarding claim 1, Ranish discloses a method of heating a material having a surface (Page 15, Section 12, lines 66-67, “…a configuration the substrate such as a wafer can be heated from at least two sides.”) comprising exposing the surface to an electromagnetic radiation source emitting a first wavelength spectrum (Page 10, Section 2, lines 41-42, “…the first range of wavelengths is between about 400-4000 nm…”); 
receiving a second wavelength spectrum from the surface using a detector at a sampling frequency (Page 10, Section 2, lines 42-43, “…the second range of wavelengths is between about 700-1000 nm…”, where Page 13, Section 7, lines 49-52, “Accordingly, when the pyrometer detects radiation in the range of wavelengths it is radiation coming only or substantially only from the substrate, even when the substrate is transparent to that range of wavelengths…”); 
Ranish does not disclose:
wherein the first wavelength spectrum and the second wavelength spectrum have no greater than 10% of overlap, wherein the overlap is the integral of intensity with respect to wavelength.
However, Hopkinson discloses, in the similar field of laser sintering, using laser sintering on ceramic materials (Claim 73, lines 1-2, “…particulate material comprises at least one of a
polymer, a ceramic, and a metal.”), where material can be modified to have different degrees of radiation absorption (Page 10, Para. 4 from end, lines 1-2, “In any of the above embodiments, it may be desirable to add radiation absorbing materials to the particulate material for increased radiation absorption.”, and Page 12, last Para., lines 4-7, “If the temperature of the sintered area is too high (as reconfirmed by irradiation), the energy input (sintered energy source, overhead heaters, heating lamps, to reduce the hardness and / or power usage of the powder bed, Volume of radiation absorbing material) can be reduced.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the overall laser energy received and emitted from the material in Ranish with the ability to control the amount of energy emitted through the addition of the radiation absorbing material as taught by Hopkinson. 
Regarding the overlap between the first and second wavelength spectrums being no greater than 10%, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize overlap values. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Ranish discloses materials to change the absorption properties of the substrate, Page 14, Section 9, lines 45-47, “The substrate to which the reflective layer is applied may also be doped with a material that enhances absorptive properties of the substrate.”. Hopkinson then discloses materials to change the absorption properties of the substrate, where a maximum and minimum absorption can be achieved, Page 6, Para. 5, lines 3-4, “…amount of radiation absorbing material 50 becomes maximum at the edge portion 26 and decreases to the minimum value at the center portion 24.”. Thus, controlling the amount of energy absorbed within the substrate or material is known to be possible and results in the reflected laser energy from the substrate to have different overlap values compared to the input laser energy; as the overlap can range from 0% (in total absorption) to a value less than 100% (due to incomplete absorption and energy loss). 
Further, Qian discloses, in the similar field of laser sintering on ceramic materials (Section 1.3, Para. 3, lines 5-6, “Continuous wave CO2 and Nd:YAG fiber lasers are the two currently popular laser sources for processing ceramics…”), laser sintering at wavelengths that match the absorption characteristics of the material (Section 1.2, Para. 1, lines 5-7, “Lasers with different wavelengths are selected to match the absorption characteristics of the corresponding powder granules.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the overall laser energy received and emitted from the material in Ranish with the ability to fully absorb laser energy through the material and laser choice as taught by Qian.
	 Regarding the overlap between the first and second wavelength spectrums being no greater than 10%, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize overlap values. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Ranish discloses materials to change the absorption properties of the substrate, Page 14, Section 9, lines 45-47, “The substrate to which the reflective layer is applied may also be doped with a material that enhances absorptive properties of the substrate.”. Qian is used as additional support for Hopkinson, where Qian show how complete absorption of laser energy within a material or substrate is possible in laser sintering of ceramics. Thus, controlling the amount of energy absorbed within the substrate or material is known to be possible and results in the reflected laser energy from the substrate to have different overlap values compared to the input laser energy; as the overlap can range from 0% (in total absorption) to a value less than 100% (due to incomplete absorption and energy loss). 
	Regarding claim 2, modified Ranish teaches the method according to claim 1, as set forth above, discloses wherein the first wavelength spectrum and the second wavelength spectrum have no greater than 5% of overlap or no greater than 3% of overlap or no greater than 1% of overlap or no greater than 0.5% of overlap (Inherently disclosed in Ranish with the teaching of Hopkinson and Qian, where Hopkinson Page 10, Para. 4 from end, lines 1-2, “In any of the above embodiments, it may be desirable to add radiation absorbing materials to the particulate material for increased radiation absorption.”, and Page 12, last Para., lines 4-7, “If the temperature of the sintered area is too high (as reconfirmed by irradiation), the energy input (sintered energy source, overhead heaters, heating lamps, to reduce the hardness and / or power usage of the powder bed, Volume of radiation absorbing material) can be reduced.”, and Qian Section 1.2, Para. 1, lines 5-7, “Lasers with different wavelengths are selected to match the absorption characteristics of the corresponding powder granules.”, disclose that the overlap can 0% (in total absorption) to a value less than 100% (due to incomplete absorption and energy loss)).
	Regarding claim 3, modified Ranish teaches the method according to claim 1, as set forth above, discloses wherein the detector is a pyrometer (Inherently disclosed in Ranish, Page 13, Section 7, lines 49-51, “Accordingly, when the pyrometer detects radiation in the range of wavelengths it is radiation coming only or substantially only from the substrate…”).
	Regarding claim 4, modified Ranish teaches the method according to claim 1, as set forth above.
Modified Ranish does not disclose:
wherein exposing the surface to the radiation source causes the material to sinter at least partially.
However, Hopkinson discloses using a similar radiation source to cause sintering on a portion of the material (Page 11, Para. 2, lines 2-3, “…providing radiation from a radiation source to cause sintering a portion of the material of the layer.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material within the substrate in modified Ranish to be a material capable of being sintered as taught by Hopkinson.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of using the features from Ranish of irradiating substrates to thermally activate a process in the substrate (Ranish, Page 10, Section 1, lines 19-24, “…for example, a silicon wafer, is irradiated with high-intensity optical radiation…to quickly heat the substrate to a relatively high temperature to thermally activate a process…”) onto different materials that would benefit from being sintered, such as materials with high melting points, as taught by Hopkinson, Page 17, Para. 5, lines 5-8, “…bonding temperature by sintering…particulate material bound by the embodiments described above may be any suitable material, such as a metal, ceramic, or the like.”, where https://en.wikipedia.org/wiki/Sintering discusses the use of sintering for materials with high melting points. Thus, the user would benefit from a larger variety of materials that the laser system is capable of manipulating for their designs. 
	Regarding claim 5, modified Ranish teaches the method according to claim 4, as set forth above, discloses comprising converting the second wavelength spectrum to temperature (Inherently disclosed in Ranish, Page 12, Section 6, lines 9-14, “The controller 44 or other instrumentation converts the light intensity to a temperature through the well known Planck distribution of the spectral distribution of light intensity radiating from a blackbody held at that temperature.”).
Modified Ranish does not disclose:
corelating sintering with temperature, exposure duration, exposure frequency, exposure number, radiation source power output, or combinations thereof.
However, Hopkinson discloses using a thermal imaging camera to determine only areas where sintering occurred and measure the temperature of those locations (Page 12, Para. 3 from end, lines 1-4, “The thermal imaging camera can record the temperature generated at a particular location where sintering occurs…Using the 2D profile information of a given layer, it is possible to record the temperature of only the sintered area of the powder bed.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser system in modified Ranish to include the correlating of sintering with temperature as taught by Hopkinson.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the system to automatically control the laser energy to parts that are not sintered but should be sintered and vice versa, as stated by Hopkinson, Page 12, Para. 3 from end, lines 4-7, “If the peak temperatures recorded in these areas are too low, a warning (eg, via a beep) may be provided that there may be a deterioration of the part due to insufficient heating. In addition, the apparatus can further add energy, for example, by increasing the part bed set temperature or increasing the applied sintering energy.”. 
	Regarding claim 6, modified Ranish teaches the method according to claim 4, as set forth above.
Modified Ranish does not disclose:
wherein sintering is determined by microstructure images of the material, scratch adhesion test of the material, scratch hardness test of the material, electrochemical performance test of the material, dilatometry measurements of the material, conductivity measurements of the material, or combinations thereof.
However, Qian discloses sintering determined through microstructural images where different microstructures corresponded to different temperatures (Section 3.2, last Para., lines 1-8, “…a laser sintered Al2O3–SiO2 ceramic it was found that each building layer consists of two sub-zones [12]. In an upper zone, close to the laser scanning surface, mullite crystals with needle-like morphology are observed in a glass matrix. It indicates a high temperature by the intensive absorption of laser energy. In a deeper zone experiencing lower temperature, the materials were only partly reacted and consisted of a mix of formed mullite and glass phase and un-melted silica and alumina.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the laser system in modified Ranish to include the microstructural image analysis as taught by Qian.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased accuracy in determining degree to which laser sintering occurred in a material, as the material depth can be analyzed to see if temperatures where consistent throughout to produce similar microstructures, as stated by Qian, Section 3.2, last Para., lines 1-8, “In an upper zone, close to the laser scanning surface, mullite crystals…indicates a high temperature…in a deeper zone experiencing lower temperature, the materials were only partly reacted and consisted of a mix of formed mullite and glass phase and un-melt silica and alumina.”.
	Regarding claim 7, modified Ranish teaches the method according to claim 1, as set forth above, discloses wherein the radiation source is a xenon lamp (Inherently disclosed in Ranish, Page 11, Section 4, lines 57-59, “…flash lan1ps which comprise an envelope of glass or silica surrounding a gas such as xenon, which provides a heat source when the gas is energized.”).
	Regarding claim 8, modified Ranish teaches the method according to claim 6, as set forth above, discloses comprising adjusting voltage supplied to the xenon lamp to change the radiation source power output or the first wavelength spectrum or both (Inherently disclosed in Ranish, Page 12, Section 6, lines 3-7, “A computerized controller 44 receives the outputs of the pyrometers 40 and accordingly controls the voltages supplied to the different rings of lamps 26 to thereby dynamically control the radiant heating intensity and pattern during the processing.”).
	Regarding claim 9, modified Ranish teaches the method according to claim 1, as set forth above, discloses wherein the first wavelength spectrum comprises UV light, near ultraviolet light, near infrared light, infrared light, visible light, laser, electron beam, microwave, or combinations thereof (Inherently disclosed in Ranish, Page 10, Section 2, lines 41-42, “…the first range of wavelengths is between about 400-4000 nm…”, where these wavelengths include ultraviolet light).
Regarding claim 15, modified Ranish teaches the method according to claim 1, as set forth above, discloses wherein the material comprises Cu, CuO, Cu2O, Cu-CGO, Ni, NiO, NiO-YSZ, silver, ferritic steel, stainless steel, crofer, lanthanum strontium cobalt ferrite (LSCF), lanthanum strontium manganite (LSM), yttria-stabilized zirconia (YSZ), gadolinia- doped ceria (CGO), samaria-doped ceria (SDC), scandia-stabilized zirconia (SSZ), lanthanum strontium gallium magnesium oxide (LSGM), ceria-yttria stabilized zirconia (CYZ), ceria- scandia stabilized zirconia (CSZ), zirconia, lanthanum chromite, doped lanthanum chromite, doped YSZ, colored zirconia, carbon, graphite, graphene, or combinations thereof (Inherently disclosed in teaching from Hopkinson, Page 17, Para. 5, lines 7-8, “The particulate material bound by the embodiments described above may be any suitable material, such as a metal, ceramic, or the like.”, where the metals as claimed are included under the broad term “metal”).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish et al. (US 8367983 B2, hereinafter Ranish) in view of Hopkinson et al. (KR 20140050093 A, hereinafter Hopkinson) and Qian et al. (Laser sintering of ceramics NPL, hereinafter Qian) and in further view of Sampling Rate (Determining an Effective Analog Sampling Rate NPL, hereinafter Sampling Rate).
	Regarding claim 10, modified Ranish teaches the method according to claim 1, as set forth above, discloses comprising converting the second wavelength spectrum to temperature (Inherently disclosed in Ranish, Page 12, Section 6, lines 9-14, “The controller 44 or other instrumentation converts the light intensity to a temperature through the well known Planck distribution of the spectral distribution of light intensity radiating from a blackbody held at that temperature.”).
Modified Ranish does not disclose:
adjusting the sampling frequency according to rate of temperature change.
However, Sampling Rate discloses, in the similar field of temperature sensors, adjusting the sampling frequency according to a rate of temperature change (Page 3, last Para., lines 3-5, “You might decide to make measurements at a faster rate when the temperature goes below 69°C just to ensure you get better time resolution.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sampling frequency in the pyrometer of modified Ranish to be changing according to the rate of temperature change as taught by Sampling Rate.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the pyrometer be able to make measurements when the temperature versus time is nonlinear and to ensure a better time resolution, as stated by Sampling Rate, Page 3, last Para., lines 2-4, “Luckily, the temperature plot shows a fairly linear plot…so a fixed measurement works well…You might decide to make measurements at a fast rate…to ensure you get better time resolution.”.
	Regarding claim 11, modified Ranish teaches the method according to claim 10, as set forth above, discloses wherein the sampling frequency is higher than normalized rate of temperature change, wherein the normalized rate of temperature change is the rate of temperature change divided by the difference between a local temperature maximum and a local temperature minimum (Inherently disclosed in teaching from Sampling Rate, where the rate of measurements can be increased to ensure a better time resolution, where in Fig. 1, if the points of (0, 70) and (150, 60) are taken, the rate in terms of degrees C per second is 0.0011 and assuming that the local min and max are 60 and 70, the normalized rate would be 0.00011, where the sampling frequency is either 1/30 or 1/60 and can be increased to be even higher to ensure better time resolution as there was not specified limit).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish et al. (US 8367983 B2, hereinafter Ranish) in view of Hopkinson et al. (KR 20140050093 A, hereinafter Hopkinson) and Qian et al. (Laser sintering of ceramics NPL, hereinafter Qian) and in further view of Montgomery et al. (A Simple and Portable Multi-Channel Pyrometer Allowing Temperature Measurements down to 800K on the Microsecond Scale NPL, hereinafter Montgomery).	
Regarding claim 12, modified Ranish teaches the method according to claim 1, as set forth above.
Modified Ranish does not disclose:
wherein a single exposure duration is no greater than 10 ms or no greater than 5 ms or no greater than 2 ms or no greater than 1 ms or in the range of 0.1-1 ms.
However, Montgomery discloses, in the field of pyrometers, a pyrometer with an exposure duration of 0.1 seconds or faster (Page 16, Para. 2 lines 2-3 from end, “…the pyrometer described here delivers its values within 0.1 seconds or faster…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the exposure duration of the pyrometer in modified Ranish to be 0.1 seconds or faster as taught by Montgomery.
	Regarding the exposure duration, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Ranish discloses a pyrometer for use in determining temperature. Montgomery then provides specific values for an pyrometer’s exposure duration. Since exposure duration is a known parameter that can be modified in a pyrometer and Montgomery provides a time frame that is similar as it does not set a bound for faster exposure, it would be obvious for an user to change this parameter as design choice.
	Further, it has been held that ranges that overlap or lie inside ranges are held to be obvious. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Montgomery discloses a range of 0.1 seconds or faster, meaning that lower second exposure durations are also included. Since there is no lower bound established, the values are close in magnitude, and Montgomery includes the range as claimed, this change in pyrometer exposure duration would be an obvious modification to make.
	Regarding claim 13, modified Ranish teaches the method according to claim 1, as set forth above.
Modified Ranish does not disclose:
wherein total exposure duration is no greater than 10 s or no greater than 5 s or no greater than 1 s.
However, Montgomery discloses a pyrometer with an exposure duration of 0.1 seconds or faster (Page 16, Para. 2 lines 2-3 from end, “…the pyrometer described here delivers its values within 0.1 seconds or faster…”), Figure 8 shows 13 data points that would require a 1.3 second total exposure. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the total exposure duration of the pyrometer in modified Ranish to be 1.3 seconds or faster as taught by Montgomery.
	Regarding the exposure duration, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Ranish discloses a pyrometer for use in determining temperature. Montgomery then provides specific values for an pyrometer’s exposure duration. Since exposure duration is a known parameter that can be modified in a pyrometer and Montgomery provides a time frame that is similar as it does not set a bound for faster exposure, it would be obvious for an user to change this parameter and the total amount of data points collected as design choice.
	Regarding claim 14, modified Ranish teaches the method according to claim 1, as set forth above.
Modified Ranish does not disclose:
wherein the sampling frequency is no less than 100 Hz or no less than 500 Hz or no less than 1000 Hz or no less than 10,000 Hz or no less than 50,000 Hz.
However, Montgomery discloses a pyrometer with a sampling frequency at least up to 1 kHz (Page 4, last Para., lines 5-6 from end, “The detectors operate with no variation in performance at least up to a sampling frequency of 1 kHz…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sampling frequency of the pyrometer in modified Ranish to be at least 1 kHz as taught by Montgomery.
	Regarding the sampling frequency, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Ranish discloses a pyrometer for use in determining temperature. Montgomery then provides specific values for an pyrometer’s sampling frequency. Since sampling frequency is a known parameter that can be modified in a pyrometer and Montgomery provides an example of a frequency being 1 kHz, it would be obvious for an user to change this parameter as design choice.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish et al. (US 8367983 B2, hereinafter Ranish) in view of Hopkinson et al. (KR 20140050093 A, hereinafter Hopkinson) and Qian et al. (Laser sintering of ceramics NPL, hereinafter Qian) and in further view of Spink et al. (US 20180250775 A1, hereinafter Spink).
Regarding claim 16, modified Ranish teaches the method according to claim 1, as set forth above.
Modified Ranish does not disclose:
wherein heating takes place in two stages, wherein the material porosity after the second stage heating is less than that after the first stage heating.
However, Spink discloses, in the similar field of heating ceramic materials (Para. 0068, lines 4-6, “…pretransformed material comprises elemental metal, metal alloy, ceramic, or an allotrope of elemental metal.”), a two stage heating process where the porosity is less in the second stage (Para. 0010, lines 2-6, “…using a first energy beam to transform one or more layers of pre-transformed material to print one or more layers of transformed material; and (b) using a
second energy beam to reduce a porosity of the one or more layers of transformed material…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating of the laser system in modified Ranish to occur in two stages to reduce porosity as taught by Spink.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of reducing the wells or holes within the material, as stated by Spink, Para. 0011, lines 26-29, “…lowering an intensity of the second energy beam during the lateral movement to allow closure of the well. In some embodiments, using the second energy beam to reduce the porosity…”.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish et al. (US 8367983 B2, hereinafter Ranish) in view of Hopkinson et al. (KR 20140050093 A, hereinafter Hopkinson) and Qian et al. (Laser sintering of ceramics NPL, hereinafter Qian) and in further view of Ida et al. (KR 20160035004 A, hereinafter Ida).
	Regarding claim 17, modified Ranish teaches the method according to claim 1, as set forth above.
Modified Ranish does not disclose:
wherein the material comprises particles having a size distribution that has at least one of the following characteristics: a) said size distribution comprises D10 and D90, wherein 10% of the particles have a diameter no greater than D10 and 90% of the particles have a diameter no greater than D90, wherein D90/D10 is in the range of from 1.5 to 100; or b) said size distribution is bimodal such that the average particle size in the first mode is at least 5 times the average particle size in the second mode; or c) said size distribution comprises D50, wherein 50% of the particles have a diameter no greater than D50, wherein D50 is no greater than 400 nm.
However, Ida discloses, in the field of particle materials, a particle of biomass mixed with metals that contains D10 and D90 where D90/D10 is approximately 3 (Page 3, Para. 3 from end, lines 7-11, “The cumulative 90% particle diameter (D90) of the metal copper particles is preferably 10 to 300 nm, more preferably 40 to 250 nm, and still more preferably 60 to 200 nm. The cumulative 10% particle diameter (D10) of the metal copper particles is preferably 0.5 to 100 nm, more preferably 1 to 80 nm, and still more preferably 5 to 70 nm.). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ceramic material choice in modified Ranish to use a similar particle composition as taught by Ida.
Regarding the specifics of the particle size, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize particles sizes within a material. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the teaching of Hopkinson disclose the use of metal, ceramic, or the like in the material choice. Since these options are extremely open ended and Ida discloses the existence of a specific case where values of the particles are within the ranges are claimed, it would be an obvious design choice to select materials with specific particle sizes.
	Regarding claim 18, modified Ranish teaches the method according to claim 17, as set forth above, discloses wherein D10 is in the range of from 5 nm to 50 nm or from 5 nm to 100 nm or from 5 nm to 200 nm, or D90 is in the range of from 50 nm to 500 nm or from 50 nm to 1000 nm, or wherein D90/D10 is in the range of from 2 to 100 or from 4 to 100 or from 2 to 20 or from 2 to 10 or from 4 to 20 or from 4 to 10 (Inherently disclosed in teaching from Ida, where D10 is between 0.5-100 nm and D90 is between 10-300 nm, Page 3, Para. 3 from end).
	Regarding claim 19, modified Ranish teaches the method according to claim 1, as set forth above.
Modified Ranish does not disclose:
wherein the material comprises particles, wherein a first 10 wt% or more of the particles have an average diameter of d, a second 10 wt% or more of the particles have an average diameter of at least 5 x d, and a third 10 wt% or more of the particles have an average diameter of at least 20 x d.
However, Ida discloses where a metal material comprises a D50 of 1-130 nm, a D10 of 0.5-100 nm and a D90 of 10-300 nm (Page 3, Para. 3 from end, lines 7-11), which would mean that values of the diameter as claimed are encompassed by the diameter values from Ida (i.e. D10 is 10 nm, D10 is 50 nm and D90 is 200 nm). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ceramic material choice in modified Ranish to use a similar particle composition as taught by Ida.
Regarding the specifics of the particle size, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize particles sizes within a material. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the teaching of Hopkinson disclose the use of metal, ceramic, or the like in the material choice. Since these options are extremely open ended and Ida discloses the existence of a specific case where values of the particles are within the ranges are claimed, it would be an obvious design choice to select materials with specific particle sizes.
Regarding claim 20, modified Ranish teaches the method according to claim 19, as set forth above, discloses wherein d is in the range of from 1 nm to 100 nm or from 5 nm to 50 nm or from 10 nm to 30 nm (Inherently disclosed in teaching from Ida, where in the example provided above, a D10 of 10 nm was used).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munoz-Sierra et al. (Trace metals supplementation in Anaerobic membrane bioreactors treating highly saline phenolic wastewater NPL, hereinafter Munoz) discloses similar particles sizes in materials, except the units are microns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761